MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Oct 25 2018, 9:14 am
court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel Hageman                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Nikolas Shannon,                                         October 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-935
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Clayton A.
Appellee-Plaintiff.                                      Graham, Judge
                                                         Trial Court Cause No.
                                                         49G07-1701-CM-3064



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018             Page 1 of 11
[1]   Nikolas Shannon appeals his conviction for resisting law enforcement as a class

      A misdemeanor. We affirm.


                                      Facts and Procedural History

[2]   On January 20, 2017, Indianapolis Metropolitan Police Officers Nathan Shell

      and Katie De Leon were dispatched to an apartment in Indianapolis in

      response to 911 calls. The woman who called 911 had called twice while crying

      and hung up both times. Officer Shell arrived at the apartment building,

      noticed two young children in an unattended vehicle which was parked directly

      across from the stairs to the apartment building entrance, and walked up to the

      apartment. Officer De Leon arrived at the scene, and Officer Shell directed her

      attention to the unattended vehicle. Officer De Leon heard the children crying

      and could see and smell cigarette smoke. Officer Shell knocked on the

      apartment door, Ahni Cottrell answered, and Officer Shell observed that

      Cottrell appeared “panicked” and “frightened, alerting [him] that maybe

      something was happening to her or had happened to her or near her that put

      her on alert.” Transcript Volume II at 107. Officer De Leon ran the license

      plate on the vehicle and the information provided by the control operator for

      the plate did not match the vehicle.


[3]   Approximately three to four minutes after she arrived at the scene, Officer De

      Leon saw Shannon approaching her at a hurried place, and he was coming

      from the staircase just below Officer Shell. Shannon explained to Officer De

      Leon that he had left the children for only one minute and forty-five seconds

      and handed her his driver’s license. Officer De Leon observed that Shannon
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 2 of 11
      seemed panicked, that his speech was rapid, and that he was using a lot of hand

      motions. Officer Shell finished speaking with Cottrell and went to assist Officer

      De Leon. Officer De Leon input information for Shannon into her laptop and

      discovered a protective order in which Shannon was the protected person from

      Cottrell, and Officer De Leon input Cottrell’s information and discovered an

      order protecting her from Shannon. Officer DeLeon input information for

      Shannon into her laptop and discovered a protective order in which Shannon

      was the protected person from Cottrell, and Officer DeLeon input Cottrell’s

      information and discovered an order protecting her from Shannon. Shannon

      was placed in handcuffs.


[4]   As part of standard operating procedure, Officer De Leon used her radio to

      contact her control operator to confirm the protective order between Shannon

      and Cottrell.1 The operator told Officer De Leon that there was a protective

      order between the two and that it had not been served. Once the officers

      received that information, they removed the handcuffs. Shannon then told

      Officer De Leon that he knew about the protective order and it had been in

      place for two years but that he just did not understand the rules of the order.

      (73) Officer De Leon pulled the protective order up on her laptop screen and

      read over the protective order with Shannon to let him know the rules or

      parameters which were set by the judge, and as she was doing so Shannon kept



      1
        Officer De Leon testified: “It’s just a standard operating procedure that we do for protection orders because
      they don’t tell us if they’ve been served or if they’re – sometimes they don’t tell us if they’re expired or if
      they’re active. So it’s just something we do to double-check.” Transcript Volume II at 68.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018                    Page 3 of 11
      telling her “that he didn’t understand the rules of the protection order because

      he knew it had been in place for two years.” Id. at 74.


[5]   Officer De Leon sent a message using her laptop to her control operator asking

      the operator to double-check whether the protective order had been served

      because Shannon was stating that he already knew about it. Officer De Leon

      received a message from the control operator which indicated that the

      protective order became effective on March 8, 2016, and expired on March 8,

      2018, and stated “so yeah its [sic] good still.” State’s Exhibit 8. Officer De

      Leon interpreted the message to mean that the protective order had been served

      and thought that, if it had not been served, “it would not be good.” Transcript

      Volume II at 78. Officer De Leon informed Officer Shell that the protective

      order “was good per the message that [she] got back from [the] control

      operator.” Id.


[6]   At that time, Shannon was on a telephone call with his mother. The officers

      told Shannon that they needed to place him in handcuffs and to place his hands

      behind his back, but he ignored them. They told Shannon that he could stay on

      the phone with his mother but that they needed to handcuff him. This went on

      for about three to five minutes. According to Officer Shell, the officers told

      Shannon that they were going to place him back in handcuffs “[i]n a very gentle

      manner because [he] understood that [the officers] had just taken him out,” that

      he calmly told Shannon that the officers needed to place him back into custody,

      and that he used “[a] deliberately slower tone, just so that way he could

      understand the words and that there was some sincerity in that [Officer Shell]

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 4 of 11
      was not yelling at Mr. Shannon.” Id. at 117. At some point, Shannon became

      louder with the officers, and Officer De Leon heard Shannon “screaming into

      the phone to his mother that the police were killing him” and that he “repeated

      that multiple times, although at that point neither of the officers had their hands

      on [him] at all.” Id. at 80. Officer Shell put one hand on Shannon’s right arm

      and the other hand around Shannon’s wrist, and another officer mirrored the

      same posture on Shannon’s left arm. The officers informed Shannon that they

      needed him to go down to the ground, Shannon eventually went to his knees,

      and the officers told him they needed to place him on the ground and in

      handcuffs.


[7]   After being asked many times, Shannon eventually went to the ground. He was

      on his stomach, had his arms out in front of him, and was still holding onto his

      phone and talking to family members. Officer Shell was on Shannon’s right

      side, was “still providing weighted leverage,” and was “applying reasonable

      weight to his arm to keep . . . his right arm under control,” and the other officer

      was “mirroring that same posture on [Shannon’s] left side.” Id. at 120. Officer

      Shell “just used [his] hands to apply weighted leverage and then leaned on that

      while [he] talked to [Shannon], say hey, sir, we just need you to put your hands

      behind your back.” Id. at 121. Shannon “ripped his hand” away. Id. Officer

      Shell then informed Shannon “a little bit more deliberately” that he needed to

      take him into custody and that he needed him to place his hand behind his

      back. Id. at 123. Shannon was “[a]gitated” and would not voluntarily place his




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 5 of 11
      hands behind his back as requested and would not hold still, and weighted

      leverage was necessary to keep him under control. Id.


[8]   Officer Shell gave Shannon a warning that, if he did not place his hands behind

      his back, necessary force would be applied to move his hands behind his back.

      Shannon did not comply. Officer Shell applied “one knee strike” to Shannon’s

      rib area, the officers then “assessed the situation, took a deliberate pause” to

      observe whether Shannon was in pain, and Shannon did not complain of pain

      from the strike, was still talking to his mother, did not comply with the officers’

      orders, and was even more agitated. Id. at 125. The officers gave him another

      warning, “[t]hen a second knee strike was administered, which did work,” no

      further strikes were administered, and Shannon was placed in handcuffs

      without further incident. Id. at 126.


[9]   On January 23, 2017, the State charged Shannon with resisting law

      enforcement as a class A misdemeanor. Shannon filed a motion to suppress,

      and following a hearing the court denied the motion. A jury trial was held at

      which Officers Shell and De Leon testified. Officer Shell testified that he is

      trained to use necessary force, which “means starting with verbal, then

      escalating if necessary to hand, the weighted leverage, and then going up there

      to strikes if needed, and then to take OC spray or Taser, and then from there to

      less lethal . . . and then if necessary with lethal . . . .” Id. at 124. The jury found

      Shannon guilty as charged. The court sentenced Shannon to 365 days

      incarceration with 275 days suspended.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 6 of 11
                                                   Discussion

[10]   Shannon claims the police officers used excessive force and thus were not

       lawfully engaged in their duties. He argues the facts did not give rise to

       probable cause that he had committed invasion of privacy, he did not pose an

       immediate threat to the safety of the officers or others, and he was not actively

       resisting or attempting to flee the scene. He further argues the evidence does

       not show that he forcibly resisted law enforcement. The State maintains that

       the evidence establishes that the officers were lawfully engaged in the execution

       of their duties, did not use excessive force, acted objectively reasonably, and

       had probable cause to arrest Shannon. It also argues the evidence shows that

       Shannon forcibly resisted and ripped his arm away from Officer Shell.


[11]   When reviewing claims of insufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816,

       817 (Ind. 1995), reh’g denied. We look to the evidence and the reasonable

       inferences therefrom that support the verdict. Id. The conviction will be

       affirmed if there exists evidence of probative value from which a reasonable jury

       could find the defendant guilty beyond a reasonable doubt. Id.


[12]   Ind. Code § 35-44.1-3-1 provides in part that a person who knowingly or

       intentionally forcibly resists, obstructs, or interferes with a law enforcement

       officer while the officer is lawfully engaged in the execution of the officer’s

       duties commits resisting law enforcement as a class A misdemeanor. The

       State’s charging information alleged that Shannon did knowingly forcibly resist,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 7 of 11
       obstruct or interfere with Nathan Shell, a law enforcement officer, while he was

       lawfully engaged in his duties as a law enforcement officer.


[13]   In Love v. State, the Indiana Supreme Court held:


               An officer is not lawfully engaged in the execution of his duties
               when he uses unconstitutionally excessive force. Claims that law
               enforcement officers have used excessive force in the course of an
               arrest of a free citizen are analyzed under the Fourth
               Amendment to the United States Constitution and its
               “reasonableness” standard. The “reasonableness” inquiry in an
               excessive force case is an objective one; the question is whether
               the officers’ actions are “objectively reasonable” in light of the
               facts and circumstances confronting them, without regard to their
               underlying intent or motivation.


       73 N.E.3d 693, 697 (Ind. 2017) (citations omitted).


[14]   In addition, with respect to the term “forcibly” in Ind. Code § 35-44.1-3-1, the

       Indiana Supreme Court in Spangler v. State held that the word “forcibly” meant

       “something more than mere action.” 607 N.E.2d 720, 724 (Ind. 1993). It held

       that “one ‘forcibly resists’ law enforcement when strong, powerful, violent

       means are used to evade a law enforcement official’s rightful exercise of his or

       her duties.” Id. at 723. “[A]ny action to resist must be done with force in order

       to violate this statute. It is error as a matter of law to conclude that ‘forcibly

       resists’ includes all actions that are not passive.” Id. at 724.


[15]   “But even so, the statute does not demand complete passivity.” Walker v. State,

       998 N.E.2d 724, 726 (Ind. 2013) (citation omitted). In Graham v. State, the

       Court clarified that “[t]he force involved need not rise to the level of mayhem.”
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 8 of 11
       903 N.E.2d 963, 965 (Ind. 2009). “In fact, even a very ‘modest level of

       resistance’ might support the offense.” Walker, 998 N.E.2d at 727 (quoting

       Graham, 903 N.E.2d at 966 (“even ‘stiffening’ of one’s arms when an officer

       grabs hold to position them for cuffing would suffice”)). The Indiana Supreme

       Court held:


               So in summary, not every passive—or even active—response to a
               police officer constitutes the offense of resisting law enforcement,
               even when that response compels the officer to use force.
               Instead, a person “forcibly” resists, obstructs, or interferes with a
               police officer when he or she uses strong, powerful, violent
               means to impede an officer in the lawful execution of his or her
               duties. But this should not be understood as requiring an
               overwhelming or extreme level of force. The element may be
               satisfied with even a modest exertion of strength, power, or
               violence. Moreover, the statute does not require commission of a
               battery on the officer or actual physical contact—whether
               initiated by the officer or the defendant. It also contemplates
               punishment for the active threat of such strength, power, or
               violence when that threat impedes the officer’s ability to lawfully
               execute his or her duties.

       Id.


[16]   We observe that a person commits the offense of invasion of privacy if the

       person knowingly or intentionally violates a protective order. See Ind. Code §

       35-46-1-15.1. The Indiana Supreme Court has held that probable cause to

       support an arrest exists when the officer has knowledge of facts and

       circumstances that would warrant a person of reasonable caution to believe that




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 9 of 11
       the suspect committed a criminal act. See Griffith v. State, 788 N.E.2d 835, 840

       (Ind. 2003).


[17]   The record reveals that Officers Shell and De Leon responded to Cottrell’s

       apartment following two 911 calls, that upon arriving at the apartment Officer

       Shell observed that Cottrell appeared frightened, and that Shannon approached

       Officer De Leon from the staircase. While the operator initially reported that

       the protective order had not been served on Shannon, Shannon indicated that

       he knew about the order and, after Officer De Leon asked the operator to verify

       whether the order had been served, the operator informed Officer De Leon that

       the protective order was “good still,” which Officer De Leon interpreted to

       mean that the order had been served. State’s Exhibit 8. The record further

       reveals that, when the officers informed Shannon that they needed to place him

       in handcuffs, Shannon ignored them. Shannon became loud and screamed into

       the phone, the officers held Shannon by the arms and told him to move to the

       ground, and after being asked many times Shannon eventually did so. On the

       ground, Officer Shell applied weighted leverage to Shannon, and Shannon was

       agitated and ripped his hand away from Officer Shell. Officer Shell gave

       Shannon a warning, and Shannon did not comply with the officers’ verbal

       commands or respond to the applied weighted leverage. Officer Shell applied a

       knee strike and then deliberately paused to observe whether Shannon was in

       pain, Shannon did not complain of pain from the strike and was still talking to

       his mother, the officers gave Shannon another warning and applied a second

       knee strike, and Shannon was placed in handcuffs.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 10 of 11
[18]   Based upon the record, we conclude that evidence of probative value was

       admitted from which a reasonable trier of fact could find that Shannon

       exercised at least a modest exertion of strength, power, or violence that

       impeded Officer Shell in the execution of his duties and that Officer Shell was

       lawfully engaged in the execution of his duties at that time. See Lopez v. State,

       926 N.E.2d 1090, 1093-1094 (Ind. Ct. App. 2010) (holding the evidence was

       sufficient to show the defendant acted with the requisite force in resisting the

       officers where the defendant refused to stand to be cuffed and “started to pull

       away” when the officers tried to physically pull him up from the couch and

       where the officers attempted to place his arms behind his back and were unable

       to do so), trans. denied; Johnson v. State, 833 N.E.2d 516, 518-519 (Ind. Ct. App.

       2005) (finding the defendant resisted officers by turning away and pushing away

       with his shoulders as they attempted to search him and refusing to enter the

       transport vehicle and stiffening up requiring that the officers exert force to place

       him inside the transport vehicle).


[19]   For the foregoing reasons, we affirm Shannon’s conviction for resisting law

       enforcement as a class A misdemeanor.


[20]   Affirmed.


       Altice, J., and Tavitas, J., conur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-935 | October 25, 2018   Page 11 of 11